Name: Council Regulation (EEC) No 1955/81 of 13 July 1981 laying down technical requirements in respect of common wheat for bread-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 198 / 12 Official Journal of the European Communities 20 . 7 . 81 COUNCIL REGULATION (EEC) No 1955/81 of 13 July 1981 laying down technical requirements in respect of common wheat for bread-making HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals f 1 ), as last amended by Council Regulation (EEC) No 1949/81 (2), and in particular Article 4 thereof, Having regard to the proposal from the Commission (3 ), Common wheat shall meet the requirements for medium bread-making quality where the dough from such wheat does not stick during the mechanical kneading process and where such wheat has the following chemical and biochemical properties :  protein content (N x 5 ¢ 7), in terms of dry matter, of at least 11*5 % ,  Zeleny index of at least 25 ,  Hagberg falling number of at least 260, including the preparation (agitation ) time of 60 seconds. Article 2Whereas Article 3 (2 ) of Regulation (EEC) No 2127US provides that the reference price is to be fixed for common wheat which meets standard quality criteria and medium bread-making quality requirements ; whereas Article 4 of that Regulation provides that the Council shall determine the minimum bread-making requirements ; Common wheat shall satisfy the minimum bread-making requirements where it presents an acceptable degree of amylasic activity and an acceptable protein content and where the dough obtained from this wheat does not stick during the mechanical kneading process . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Whereas the definition of medium bread-making quality and minimum bread-making requirements should be based both on the behaviour of the dough made from such wheat during the mechanical kneading process and also on the chemical and biochemical properties of such wheat, It shall apply from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON (!) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) See page 2 of this Official Journal . ( 3 ) OJ No C 75 , 3 . 4 . 1981 , p . 8 .